PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shen, Jun  
Application No. 16/565,266
Filed: September 9, 2019
For: COAXIAL RF SWITCH WITH CONFINEMENT FLEXURES AND METHOD OF MAKING SAME 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 4, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed June 21, 2022. The issue fee was timely paid on July 11, 2022. Accordingly, the application became abandoned on July 12, 2022. A Notice of Abandonment was mailed on July 26, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of the Inventor’s Oath or Declaration; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for further processing into a patent.
	
Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning the status or issuance of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.
	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions